DETAILED ADVISORY OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA .
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
The 3/4/2021 After Final Amendment Is Not Entered
01.	Under 37 CFR 1.116(b) (1), an after final "amendment may be made canceling claims or complying with any requirement of form expressly set forth in a previous Office action." And under 37 CFR 1.116(b)(2) and (3), an after final amendment "may be admitted" if it "present[s] rejected claims in better form for consideration on appeal," or "touch[s] the merits of the application [and shows] good and sufficient reasons why the amendment is necessary and was not earlier presented," respectively. A proposed amendment will not be entered absent persuasive reason(s) for why it should.
The 3/4/2021 Reply [hereinafter "Reply"], after the 1/4/2021 Final Office Action, proposes amending claims 1—10, 12, and 13, canceling claim 11, and adding new claims 14-21.
With respect to independent claim 1, the Reply proposes amending the claim to recite "wherein the wafer support system material comprises a glass substrate and is configured to be separated from the light receiving surface after formation of the external electrode
With respect to independent claim 12, the Reply proposes amending the claim to recite "wherein comprises a glass substrate and is configured to be separated from the light receiving surface after formation of the external electrode
With respect to independent claim 13, the Reply proposes amending the claim to recite " a wafer support system material bonded on a lens after formation of the lens on a light receiving surface of the first semiconductor element, wherein the wafer support system material comprises a glass substrate and is configured to be separated from the light receiving surface after formation of the external electrode
At least the proposed independent claims appear to change scope of the claims and therefore, possibly, also the disclosure.
Clearly, the proposed amendments therefore raise new issues not considered before, requiring further consideration or search, or both.
Resolving these new issues requires at least:
(1) determining whether the proposed amended claims are restrictable;
(2) determining whether proposed amended claims, depending from the proposed amended independent claims 1, 12, and 13, are restrictable from each other and from the pending, rejected claims;

(4) determining whether and how the proposed amended claims distinguish over the applied prior art references;
(5) determining whether and how the proposed amended claims distinguish over prior art references determined to be relevant but that were not applied;
(6) determining whether and how the proposed amended claims distinguish over prior art references that might be determined to be relevant as a result of a necessary update search if the proposed claims were entered; and 
(7) preparing a new Office Action setting forth and communicating the PTO's position, including potential restrictions(s), objection(s), and art and non-art rejection(s) of the proposed claims, if the proposed amended claims were entered. 
Clearly, the proposed amendments, therefore, materially increase and complicate the issues for appeal, rather than reducing or simplifying the issues for appeal.
Clearly, the proposed amendments, therefore, place the application in worse form for appeal.
Moreover, the Reply presents additional claims without canceling a corresponding number of finally rejected claims.
Furthermore, the Reply doesn't include a showing why the proposed amendments are necessary and why they were not earlier presented.

Examiner notes the availability of After Final Consideration Pilot Program 2 (hereinafter "AFCP-2;" see, for example, the 5/17/2013 notice by the USPTO in the FEDERAL REGISTER, Vol. 78, No. 96, pp. 29117-29118; see, also, https://www.uspto.gov/patents/initiatives/after-final-consideration-pilot-20 ) as an alternative for presenting a Response, including proposed amendments, After A Final Rejection.
Status of Claims Pending as of the 1/4/2021 Office Action
02.	The rejections of claims 1-13, in the 1/4/2021 "Office Action," are maintained.
Response to Arguments 
03.	The arguments in the 3/4/2021 "Reply" to the 1/4/2021 "Office Action" have been fully considered. These arguments, however, are not ripe because they are directed to the proposed amended claims in the 3/4/2021 Response After Final, which proposed amended claims are not entered.
CONCLUSION
04.	The period for reply expires on the later of: (1) the mailing date of this Advisory Action, or (2) the date set forth in the Final Rejection. Any extension fee pursuant to 37 CFR 1.136(a) will be calculated from this expiration date.
Extension of time for the period for reply may be obtained under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of the Final Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Examiner Hrayr A. Sayadian, who can 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system.
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814